                                           Case 4:21-cv-05119-PJH Document 7 Filed 07/02/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BESTWAY INFLATABLES &
                                         MATERIAL CORP.,                                 Case No. 21-cv-05119-PJH
                                  8
                                                        Plaintiff,
                                  9                                                      ORDER RE: EX PARTE MOTION FOR
                                                 v.                                      TEMPORARY RESTRAINING ORDER
                                  10
                                         JOHN/JANE DOE,                                  Re: Dkt. No. 6
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 2, 2021, plaintiff Bestway Inflatables & Material Corp. (“Bestway”) filed an

                                  15   “ex parte emergency motion for temporary restraining order, preliminary injunction, and

                                  16   immediate discovery.” Dkt. 6. To date, plaintiff has not provided defendants with any

                                  17   notice of this lawsuit.

                                  18          Federal Rule of Civil Procedure 65(b)(1) allows a court to “issue a temporary
                                  19   restraining order without written or oral notice to the adverse party or its attorney only if:

                                  20                  (A) specific facts in an affidavit or a verified complaint clearly
                                                      show that immediate and irreparable injury, loss, or damage will
                                  21                  result to the movant before the adverse party can be heard in
                                                      opposition; and
                                  22                  (B) the movant's attorney certifies in writing any efforts made to
                                                      give notice and the reasons why it should not be required.”
                                  23

                                  24   Fed. R. Civ. Pro. 65(b)(1)(A)-(B).

                                  25          Here, plaintiff fails to identify any effort to give notice to defendants of this motion

                                  26   or even this case. The court is not prepared to grant a temporary restraining order
                                  27   without notice. Further, the court is not inclined to freeze the assets of a person or entity

                                  28   that plaintiff cannot identify yet simply suspects is the defendant. The court concludes
                                           Case 4:21-cv-05119-PJH Document 7 Filed 07/02/21 Page 2 of 2




                                  1    that plaintiff has failed to proffer the required specific facts clearly showing any effort “to

                                  2    give notice and the reasons why it should not be required” contemplated under Rule

                                  3    65(b)(1)(B). Therefore, the court DENIES plaintiff’s request to proceed ex parte.

                                  4           The court GRANTS the request to permit plaintiff to immediately commence

                                  5    discovery into the identity of the defendants.

                                  6           The court ORDERS plaintiff to provide defendants notice of all orders,

                                  7    motions, pleadings, declarations, and any other documents filed in this action by sending

                                  8    a copy to customerservice660233@gmail.com, bestway-

                                  9    outlet.store@superprivacyservice.com, apuninod1984@gmx.com , and

                                  10   miaowenshi054676@hotmail.com. Proof of service shall be filed no later than 12:00 pm

                                  11   on Tuesday, July 6, 2021. The court will hold a hearing on the motion at 1:30 pm on

                                  12   Thursday, July 8, via Zoom. Access information will be provided on the docket.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 2, 2021

                                  15                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  16                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
